Fourth Court of Appeals
                               San Antonio, Texas
                                   September 10, 2019

                                  No. 04-19-00358-CR

                             Wesley Byron BIERHALTER,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 18-2010-CR-B
                         Honorable William Old, Judge Presiding

                                     ORDER
       Patricia Wagner’s Notification of Late Reporter’s Record is this date NOTED. The
Reporter’s Record is due on October 5, 2019.

      It is so ORDERED on September 10, 2019.

                                                        PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court